DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10885338. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of U.S. Patent No. 10885338 has a narrower scope than the instant application..

Patent No. 10885338
1. An apparatus, comprising:
a cable having two ends; and
at least two object markers spaced along the cable configured to enable augmented reality (AR) detection of each end of the cable among a plurality of cables.























2. The apparatus of claim 1, wherein the at least two object markers comprise a plurality of object markers which are evenly spaced along the cable.
3. The apparatus of claim 1, wherein the at least two object markers are configured to trigger output of characteristic information of the cable.


4. A computer-implemented method using augmented reality (AR) technology, comprising:
selecting a cable of interest;
identifying an object marker positioned toward a first end of the cable of interest;
storing the object marker;
scanning a plurality of cables; and
identifying a second end of the cable of interest based on an instance of the object 
8. The computer-implemented method of claim 4, comprising:
detecting a second instance of the object marker at a different location along the cable of interest;
iteratively detecting instances of the object marker at different locations along the cable of interest; and
identifying the second end of the cable of interest based on the final instance of the object marker.



5. The computer-implemented method of claim 4, wherein the object marker is configured to trigger output of characteristic information of the cable of interest.

6. The computer-implemented method of claim 5, comprising, in response to identifying the object marker positioned toward the first end of the cable of interest, outputting the characteristic information of the cable of interest.
7. The computer-implemented method of claim 5, wherein the characteristic information of the cable of interest includes a port location of the second end of the cable of interest.
9. The computer-implemented method of claim 8, wherein detecting instances of the object marker along the cable of interest includes guiding a user to physically move between instances of the object marker.
10. The computer-implemented method of claim 8, wherein identifying the second end of the cable of interest based on the final instance of the object marker includes outputting characteristic information about the second end of the cable of interest.
11. The computer-implemented method of claim 4, comprising, outputting, to a display, a visually augmentation of the cable of interest.










12. A computer program product for detecting ends of cables using augmented reality (AR) technology, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to:
select, by the computer, a cable of interest;
identify, by the computer, an object marker positioned toward a first end of the cable of interest;
store, by the computer, the object marker;
scan, by the computer, a plurality of cables; and
identify, by the computer, a second end of the cable of interest based on an instance of the object marker positioned toward the second end of the cable of interest.
13. The computer program product of claim 12, wherein the object marker is configured to trigger output of characteristic information of the cable of interest.
14. The computer program product of claim 13, comprising program instructions to cause the computer to, in response to identifying the object marker positioned toward the first end of the cable of interest, output, by the computer, the characteristic information of the cable of interest.
15. The computer program product of claim 13, wherein the characteristic information of the cable of interest includes a port location of the second end of the cable of interest.
16. The computer program product of claim 12, comprising program instructions to cause the computer to:
detect, by the computer, a second instance of the object marker at a different location along the cable of interest;
iteratively detect, by the computer, instances of the object marker at different locations along the cable of interest; and

17. The computer program product of claim 16, wherein detecting instances of the object marker along the cable of interest includes guiding a user to physically move between instances of the object marker.
18. The computer program product of claim 16, wherein identifying the second end of the cable of interest based on the final instance of the object marker includes outputting characteristic information about the second end of the cable of interest.
19. The computer program product of claim 12, comprising program instructions to output, to a display, by the computer, a visually augmentation of the cable of interest.
20. The computer program product of claim 12, wherein the AR technology is implemented into a computer selected from the group consisting of: a mobile device and a head mounted display.


a display; and
a processor and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to:
select a cable of interest;
identify an object marker at a first end of the cable of interest, wherein the object marker is configured to trigger output of characteristic information of the cable of interest;
in response to identifying the object marker at the first end of the cable of interest, output the characteristic information of the cable of interest, wherein the characteristic information of the cable of interest includes a port location of a second end of the cable of interest;
store the object marker;
scan a plurality of cables;
iteratively detect at least two additional instances of the object marker at different locations along the cable of interest;
identify second end of the cable of interest based on a final instance of the object marker; and
output, to the display, a visual augmentation of the identified second end of the cable of interest.
2. The apparatus of claim 1, wherein the object markers are evenly spaced along the cable.
3. The apparatus of claim 1, wherein the characteristic information of the cable is selected from the group consisting of: cable product information, information associated with cable connection locations, and timestamp information associated with the cable connection locations.
4. A computer-implemented method using augmented reality (AR) technology, comprising:
selecting a cable of interest;
identifying an object marker at a first end of the cable of interest, wherein the object marker is configured to trigger output of characteristic information of the cable of interest;
in response to identifying the object marker at the first end of the cable of interest, 
storing the object marker;
scanning a plurality of cables;
iteratively detecting at least two additional instances of the object marker at different locations along the cable of interest;
identifying a second end of the cable of interest based on a final instance of the object marker; and
outputting, to a display, a visual augmentation of the identified second end of the cable of interest.
5. The computer-implemented method of claim 4, comprising, in response to identifying the object marker at the first end of the cable of interest, outputting the characteristic information of the cable of interest.
6. The computer-implemented method of claim 5, wherein the characteristic information of the cable of interest includes a port location of the second end of the cable of interest.
7. The computer-implemented method of claim 4, wherein the characteristic information of the cable of interest is selected from the group consisting of: cable product information, information associated with cable connection locations, and timestamp information associated with the cable connection locations.
8. The computer-implemented method of claim 4, wherein detecting instances of the object marker along the cable of interest includes guiding a user to physically move between instances of the object marker.
9. The computer-implemented method of claim 8, wherein guiding the user to physically move between instances of the object marker includes audio and/or visual guidance along a length of the cable of interest.
10. The computer-implemented method of claim 4, wherein
identifying the second end of the cable of interest based on the final instance of the object marker includes outputting characteristic 
11. The computer-implemented method of claim 4, wherein the visual augmentation of the cable of interest includes highlighting the cable of interest.
12. A computer program product for detecting ends of cables using augmented reality (AR) technology, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to:
select, by the computer, a cable of interest;
identify, by the computer, an object marker at a first end of the cable of interest, wherein the object marker is configured to trigger output of characteristic information of the cable of interest;
in response to identifying the object marker at the first end of the cable of interest, output, by the computer, the characteristic information of the cable of interest, wherein the characteristic information of the cable of interest includes a port location of a second end of the cable of interest;
store, by the computer, the object marker;
scan, by the computer, a plurality of cables;
iteratively detect, by the computer, at least two additional instances of the object marker at different locations along the cable of interest;
identify, by the computer, the second end of the cable of interest based on a final instance of the object marker; and
output, by the computer, on a display of the computer, a visual augmentation of the identified second end of the cable of interest.
13. The computer program product of claim 12, wherein detecting instances of the object marker along the cable of interest includes guiding a user to physically move between instances of the object marker.
14. The computer program product of claim 12, wherein identifying the second end of the cable of interest based on the final instance of the object marker includes outputting characteristic information about the second end of the cable of interest.

16. The computer program product of claim 12, wherein the AR technology is implemented into a computer selected from the group consisting of: a mobile device and a head mounted display.
17. The computer program product of claim 12, wherein the characteristic information of the cable of interest includes additional information selected from the group consisting of: cable product information, information associated with cable connection locations, and timestamp information associated with the cable connection locations.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10, 16-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
the final instance of the object marker”. There is insufficient antecedent basis for this limitation in the claim. 

Claim 20 recites the limitation “a computer selected from the group consisting of…” There is insufficient antecedent basis for this limitation in the claim. 

All dependent claims are also rejected for being dependent upon rejected base claims.

Notes: For claims 12-20, the Specification in PGPUB par. [0067] discloses that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 12-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita (US 20130127906) in view of Shigeru (JP2011-130652).
Regarding claim 1, Sugita teaches:
An apparatus, comprising: 
a cable having two ends; and an object marker spaced along the cable configured to enable augmented reality (AR) detection of an end of the cable among a plurality of cables (Sugita at least in Figs. 2, 4 and pars. [0042, 0084], teaches augmented reality system with detecting a bar code marker at an end of a cable, two markers are spaced along toward two ends of the cable and superimposing information based on the detected marker of the cable among plurality of cables.)
Sugita is silent to teach a second marker at the other end of the cable.
On the other hand, Shigeru at least in Fig. 4, teaches a cable with two markers at each end of the cable.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply/implement checking both ends of a cable in Shigeru using Sugita’s cable checking system. The combination provides an Augmented Reality system that allows checking connections at both ends of plurality of cables with visual confirmation.

Regarding claim 2, Sugita in view of Shigeru teaches:
The apparatus of claim 1, wherein the at least two object markers comprise a plurality of object markers which are evenly spaced along the cable (Shigeru at least in Fig. 4, teaches the two markers are evenly spaced along at two ends of the cable.)

Regarding claim 3, Sugita in view of Shigeru teaches:
The apparatus of claim 1, wherein the at least two object markers are configured to trigger output of characteristic information of the cable. (Sugita at least in pars. [0019, 0044, 0045], teaches each tag has identification information of the corresponding cable 202 indicated by a bar code 203)

Regarding claim 4, Sugita in view of Shigeru teaches:
A computer-implemented method using augmented reality (AR) technology, comprising: 
selecting a cable of interest; identifying an object marker positioned toward a first end of the cable of interest; (Sugita at least in Fig. 2 and  pars. [0019, 0022- 0025, 0070], teaches selecting a first cable of interest and identifying a bar code marker at a first end of the cable.)
storing the object marker (Sugita at least in pars. [0074, 0076], teaches storing the corresponding cable reference bar code marker 203.)
scanning a plurality of cables (Sugita at least in Fig. 2 and  par. [0019]); 
Sugita is silent to teach a second marker at the other end of the cable.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply/implement checking both ends of a cable in Shigeru using Sugita’s cable checking system. One can move along markers in a row of a terminal-cable connection or move a long a cable to retrieve characteristic/identification information of object markers of the cable. The combination provides an Augmented Reality system that allows checking connections at both ends of plurality of cables with visual confirmation.
Sugita in view of Shigeru teaches identifying a second end of the cable of interest based on an instance of the object marker positioned toward the second end of the cable of interest. (The same process for detecting and identifying first end of the cable is applied to detect and identifying an instance of the bar code marker at the second end of the cable. The characteristic from the bar code helps identifying information at the second end.)

Regarding claim 5, Sugita in view of Shigeru teaches:
The computer-implemented method of claim 4, wherein the object marker is configured to trigger output of characteristic information of the cable of interest. (Sugita at least in pars. [0019, 0044, 0045], teaches each tag has identification information of the corresponding cable 202 indicated by a bar code 203.)

Regarding claim 6, Sugita in view of Shigeru teaches:
The computer-implemented method of claim 5, comprising, in response to identifying the object marker positioned toward the first end of the cable of interest, outputting the characteristic information of the cable of interest. (Sugita at least in pars. [0019, 0044, 0045], teaches each tag has identification information of the corresponding cable 202 indicated by a bar code 203 at the first end of the cable.)

Regarding claim 7, Sugita in view of Shigeru teaches:
The computer-implemented method of claim 5, wherein the characteristic information of the cable of interest includes a port location of the second end of the cable of interest. (Sugita at least in pars. [0019, 0044, 0045] and Shigeru at least in Fig. 4, teaches the identification information from the barcode marker at second/first end of the cable includes terminal connection/port location of the second end.)

Regarding claim 8, Sugita in view of Shigeru teaches:
The computer-implemented method of claim 4, comprising: 
detecting a second instance of the object marker at a different location along the cable of interest (Shigeru at least in Fig. 4, detecting a second instance of bar code marker in Sugita at the other end of the cable (at a different location from the first end along the cable)); 
iteratively detecting instances of the object marker at different locations along the cable of interest (Shigeru at least in Fig. 4, the technique in Sugita for detecting one instance of bar code marker at one end location of the cable can be applied iteratively at least another time to detect another instance of the object marker at another location at another end of the 
identifying a second end of the cable of interest based on the final instance of the object marker (Shigeru at least in Fig. 4 and the technique in Sugita at least in pars. [0019, 0044, 0045], for identifying first instance of bar code marker at the first end of the cable is applied toward identifying a second end of the cable at second/final instance of the marker.)

Regarding claim 10, Sugita in view of Shigeru teaches:
The computer-implemented method of claim 8, wherein identifying a second end of the cable of interest based on the final instance of the object marker includes outputting characteristic information about the second end of the cable of interest. (Shigeru at least in Fig. 4 and the technique in Sugita at least in pars. [0019, 0044, 0045], for identifying information of the corresponding cable indicated by a first instance of bar code marker at the first end of the cable is applied toward identifying a second end of the cable at second/final instance of the marker.)

Regarding claims 12-16 and 18, it recites similar limitations of claim 4-8 and 10, but in different form. The rationale of claims 4-8 and 10 rejection is applied to reject claims 12-16 and 18 with additional limitations of a computer program product comprising computer readable storage medium (Sugita in claim 8, a program stored in a computer readable non-temporary medium.)

Regarding claim 20, Sugita in view of Shigeru teaches:
The computer program product of claim 12, wherein the AR technology is implemented into a user device selected from the group consisting of: a mobile device and a head mounted display. (Sugita at least in par. [0019], teaches the information display apparatus 1 has a form of a handheld device.)

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita in view of Shigeru as applied to claims 8, 16 above, and further in view of Kasprzak (Feature-based Indoor Navigation using Augmented Reality).
Regarding claim 9, Sugita in view of Shigeru teaches:
The computer-implemented method of claim 8, wherein detecting instances of the object marker along the cable of interest includes guiding a user to physically move between instances of the object marker. (Sugita at least in Fig. 2 and pars. [0042, 0084], teaches augmented reality system displaying partial terminal on display screen 106. It implies the user physically moves along a direction between instances of the object marker. One can move along a terminal or move a long a cable to retrieve characteristic/identification information of object markers of the cable.
Sugita in view of Shigeru is silent to teach guiding the user to move to a position/location of interest.
On the other hand, Kasprzak at least in Fig. 16 teaches displaying navigation instructions and directional arrow to guide user to move to a position/location of interest. 

Regarding claim 17, it recites similar limitations of claim 9 but in different form. The rationale of claim 9 rejection is applied to reject claim 17.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita in view of Shigeru as applied to claims 4, 12 above, and further in view of Chen (US 20120075343).
Regarding claim 11, Sugita in view of Shigeru teaches:
The computer-implemented method of claim 4.
Sugita in view of Shigeru is silent to teach outputting, to a display, a visually augmentation of the cable of interest. (The missing limitation is a visually augmentation of an object of interest)
On the other hand, Chen teaches a visually augmentation of an object of interest (Chen at least in par. [0123], teaches the rendering application creates a textual or graphical listing of Parts relevant to the current instruction, with additional data regarding their status. Status information could include whether the part has been located by the End User or the system, for example. The status information may be shown as text or as visual attributes, such as color, attached icon symbols, or highlighting. The rendering application produces a graphical overlay showing part listing and status.) 

Regarding claim 19, it recites similar limitations of claim 11 but in different form. The rationale of claim 11 rejection is applied to reject claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-982.
That et al. (US 20160113195) in Abstract and pars. [0021-0022]: A robotic mower navigation system has a plurality of landmark tags sequentially spaced along or inside a boundary wire. Each landmark tag has a unique identifier. The robotic mower has a detector for detecting the landmark tags.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC N DOAN whose telephone number is (571)270-3397.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 5712727653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/PHUC N DOAN/Examiner, Art Unit 2619